Citation Nr: 1042257	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  96-12 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for service 
connection.  The veteran disagreed and timely appealed.

In May 1998, the Veteran and her representative presented 
evidence and testimony in support of the Veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

In a September 1998 decision, the Board remanded all claims for 
further evidentiary and procedural development.  In a February 
2004 decision, the Board remanded all claims for further attempts 
to obtain service medical records pertaining to the claims.  In a 
June 2008 decision and remand, the Board remanded, among others, 
the two claims on appeal for further evidentiary and procedural 
development.

During the pendency of the appeal, the Veteran relocated her 
residence.  The Waco, Texas, RO has current jurisdiction over the 
claim.


FINDINGS OF FACT

1.  The competent evidence supports a finding that the Veteran's 
current seborrhea dermatitis disorder had its onset during active 
duty service is at least in equipoise.

2.  A preponderance of the competent evidence supports a finding 
that the Veteran's current hemorrhoid disorder was not incurred 
during active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin disorder is 
warranted.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Entitlement to service connection for a hemorrhoid disorder 
is not warranted.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that she had a skin disorder and 
hemorrhoids during active duty service and that they have 
continued since her discharge from active duty.  The Board will 
address preliminary matters and then render a decision on the 
issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to notify the Veteran of how VA determines 
a disability rating and an effective date, and to request that 
the Veteran provide specific information regarding the onset of 
her skin and hemorrhoid disorders.  VBA was also directed to 
provide the Veteran with VA medical examinations to determine 
whether she manifested current skin and hemorrhoid disorders and 
to provide an opinion whether the current disorders were at least 
as likely as not incurred in or aggravated during her active duty 
service.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board finds that VBA 
substantially complied with the June 2008 remand order for the 
following reasons.

VBA notified the Veteran in an August 2008 letter of how VA 
determines a disability rating and an effective date in 
accordance with the Court of Appeals for Veterans Claims (Court) 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In a separate August 2008 letter, the Veteran was requested to 
provide specific information regarding the onset of her 
hemorrhoid and skin disorders.  Finally, the Veteran was provided 
a VA medical examination in October 2008.  The examiner provided 
diagnoses of current hemorrhoid and skin disorders and provided 
an opinion regarding whether the disorders were incurred or 
aggravated during the Veteran's active duty service.

Duties to notify and assist

With regard to VA's statutory duties to notify and assist the 
Veteran in developing his claim, the Board observes that upon 
receipt of a substantially complete application for benefits, VA 
must notify the claimant what information or evidence is needed 
in order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence needed. 
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice 
required must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. §§ 
5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the Veteran with notice in March 
2003 and March 2004, prior to the January 2008 decision on the 
claim. Therefore, the timing requirement of the notice as set 
forth in Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
both the 2003 and 2004 notice letters about the information and 
evidence that is necessary to substantiate her claims for service 
connection. As noted above, the Veteran was informed in an August 
2008 letter of how VA determines a disability rating and an 
effective date.

In addition, the RO notified the Veteran in that reasonable 
efforts would be made to help her obtain evidence necessary to 
support her claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records. The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on her claim.

With regard to the duty to assist the Veteran, the Board observes 
that VA has obtained the Veteran's VA treatment records, private 
medical treatment records identified by the Veteran and very few 
service treatment records.  The record shows that the RO has made 
numerous attempts, with limited success, to obtain all of the 
Veteran's service medical records as well as her military 
personnel records.  The Veteran has stated that the records had 
been maintained by an Army facility but had been lost.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant. See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases].

The Board further observes that under 38 C.F.R. § 3.159(c)(2), VA 
is required to "make as many requests as is necessary to obtain 
relevant records from a Federal department or agency."  
Additionally, "VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile . . . [and] cases in which VA may 
conclude that no further efforts are required include those in 
which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them."

In this case, the RO sought the Veteran's service medical records 
from several entities and received several notices regarding 
those requests, including a May 2001 notice from the Army Reserve 
Personnel Command, December 2002 and March 2004 notices from 
National Personnel Records Center, and an April 2006 notice from 
Babenhausen Health Clinic.  The notices from the Army Reserve 
Personnel Command and National Personnel Records Center indicated 
that none of the records sought were found.  The Babenhausen 
Health Clinic responded with some personnel records, but did not 
respond with medical records.

The Veteran was afforded VA examinations in April and August 2002 
in addition to the October 2008 examination described above.  VA 
has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As 
noted in the Introduction, the veteran and her representative 
presented evidence and testimony in support of her claims at a 
May 1998 video conference hearing before the undersigned VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

Both issues present similar facts and identical law.  They will 
be addressed in a single analysis.

As stated above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element in turn as to each claim.

With regard to element (1), the Veteran has been diagnosed by the 
October 2008 VA examiner with acitinic keratoses and both 
internal and external hemorrhoids.  Thus, element (1) is 
satisfied as to both claims.  In addition, the Board observes 
that the Veteran submitted her current claim in June 1993 and 
that the claim has been pending since that time.  In July 1993, 
as indicated in more detail below, she was diagnosed with 
seborrheic dermatitis.  The Board notes that the Court held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current disability 
was satisfied.  Thus, element (1) is satisfied as to hemorrhoids, 
seborrheic dermatitis and acitinic keratoses.

With regard to element (2), as indicated above, the Veteran's 
service treatment records in the VA claims folder are not 
complete.  The Board notes, however, that the Veteran is 
medically trained and is currently employed as a physician's 
assistant, and was a physician's assistant while on active duty.  
See May 1998 hearing transcript at page 5.  As the Veteran has 
medical training, she is more competent than a lay witness 
regarding the characterization of medical conditions that she 
experienced during her active duty.  

With regard to the skin disorder claim, the Veteran told the 
October 2008 examiner that the onset of her skin disorder was in 
1998, some six years after her discharge from active duty.  The 
Board presumes that the October 2008 examiner was referring to 
the skin disorder he diagnosed; that is, acitinic keratoses.  The 
October 2008 examiner further noted that the Veteran's first 
compensation and pension examination completed in 1993 did not 
note any skin disorder.  The Board finds, however, that Dr. L.W., 
M.D., a VA physician, reported in July 1993 that the Veteran had 
"a somewhat red greasy white scaling, macular and popular rash 
with a crusting-like appearance that occurs at the are of the 
hairline of the scalp of the neck" without evidence of 
excoriation.  Dr. L.W. reported a diagnosis of "seborrheic 
dermatitis."  The Veteran told Dr. L.W. that she had experienced 
seborrhea beginning in 1983.  

The Board finds that the Veteran's statement regarding the onset 
of seborrhea during active duty service is credible.  Although 
she is a claimant seeking monetary benefits, her statement 
regarding onset during service and its chronic but irregular 
manifestation from 1983 seems credible given record evidence of 
the skin disorder after her discharge from active duty and, as 
noted above, she is competent to characterize the skin disorder 
she experienced.  For those reasons, the Board finds that element 
(2) is satisfied as to seborrhea, but is not satisfied as to 
acitinic keratoses.

With regard to element (2) and hemorrhoids, the Board notes that 
there is no record of hemorrhoids during service that has been 
found by VA.  The Board notes that the 1993 examiner made no 
finding regarding hemorrhoids and the 1993 report does not 
indicate that the Veteran complained of hemorrhoids at that time.  
In the Veteran's July 1993 statement, hemorrhoids are not 
mentioned.  In an April 1996 statement, the Veteran stated that 
she believed the hemorrhoidal condition was reoccurring and had 
existed since service.  In sum, the Board finds that the first 
statement regarding the nature and extent of the hemorrhoidal 
condition was the April 1996 statement; it was not reported to 
the 1993 examiner despite being in the originating claim.  That 
said, the Board finds again that the Veteran's statements 
regarding hemorrhoids during service are credible.  Element (2) 
as to hemorrhoids is satisfied.

With regard to element (3) and the seborrhea skin disorder, the 
evidence does not include a medical examiner's opinion regarding 
a nexus between the seborrhea observed in 1993 and the seborrhea 
episodes the Veteran described she had during service.  The 
Veteran's statements are the only evidence of such a nexus.  
Normally, a claimant is unqualified to provide such evidence 
themselves.  As noted above, however, this Veteran is qualified.  
In view of the record as a whole, the only evidence of record 
regarding the nexus between a skin condition in service and a 
current skin condition is that of the Veteran's.  In sum, the 
Veteran's statement is sufficiently probative to bring the 
evidence in favor of a nexus at least in equipoise.  For that 
reason, the Board finds that element (3) as to seborrhea 
dermatitis is satisfied and that service connection for seborrhea 
dermatitis is warranted.

With regard to element (3) and the claim for hemorrhoids, the 
evidence includes the October 2008 VA examiner's opinion.  After 
reviewing the Veteran's VA claims folder and considering the 
Veteran's history of the condition, the examiner noted the first 
time hemorrhoids were seen in a medical examination was in 
September 2002.  Based on the fact that the condition did not 
exist in 1993 and was first clinically observed in 2002, the 
examiner stated that in his clinical experience, it was less 
likely as not that the Veteran's current hemorrhoidal disorder 
was related to hemorrhoids she described experiencing during 
service.  The evidence in favor of a nexus on the other hand are 
the statements of the Veteran.  Unlike the seborrhic condition 
she described which was observed a little more than a year after 
her discharge, the hemorrhoids she described were not observed 
until more than 10 years after discharge.  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing Madden, recognized that the Board 
had inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so. See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
The Court instructed that the Board should assess the probative 
value of medical opinion evidence by examining the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches. See Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005).  

In weighing the evidence, the Board finds that the opinion of the 
October 2008 examiner is more probative.  Although not 
disparaging the qualifications of the Veteran, see Goss v. Brown, 
9 Vet. App. 109 (1996), her medical qualifications are less 
impressive than those of the October 2008 VA examiner who is a 
nurse practitioner and the physician who cosigned the October 
2008 medical examination report.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data].  
In sum, the Board finds that the preponderance of the evidence 
against a relationship between the Veteran's current hemorrhoid 
disorder and that she has stated she experienced during service.  
For that reason, the Board finds that entitlement to service 
connection for hemorrhoids is not warranted.  


ORDER

1.  Entitlement to service connection for seborrheic dermatitis 
is granted subject to controlling regulations governing the 
payment of monetary benefits.

2.  Entitlement to service connection for hemorrhoids is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


